DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the channel" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis et al. (US 2017/0128906).
Regarding claim 1, the reference Louis et al. discloses a liquid treatment apparatus (800, 900, 1000), comprising: 
a water pump (840) comprising a liquid inlet (860) and a liquid outlet (844) to eject a liquid (858); and 
a plasma jet generating device (804) comprising: a gas inlet (820) configured to be located out of the liquid (858); a pair of electrodes (815, 818) configured to generate a plasma jet by a gas from the gas inlet (see paras. [0038]; [0048]; Figs. 8-10); and a plasma jet outlet (834) configured to be immersed in the liquid (858) and to emit the plasma jet generated by an electric field from the pair of the electrodes, wherein the plasma jet outlet (834) is in proximity to the liquid outlet (844) of the water pump (840) such that the gas is forced being entrained into the gas inlet of the plasma jet generating device when the liquid is ejected out from the liquid outlet (see para. [0049]; Figs. 8-10).
Regarding claim 2, the reference Louis et al. discloses that the liquid treatment apparatus further comprises a liquid container (856), wherein the liquid (858) is in the liquid container and the liquid inlet (860) is configured to be immersed in the liquid of the liquid container (860), and the water pump (840) is configured to eject the liquid (858) from the liquid inlet through the liquid outlet (see para. [0049]; Figs. 8-10).
Regarding claim 4, the reference Louis et al. discloses that the liquid treatment apparatus further comprises a bubble generating tube (830), the bubble generating tube (830) comprising: an inlet connected to the liquid outlet (844) of the water pump (840); an outlet connected to the liquid container (856); and a device insertion portion on a sidewall of the bubble generating tube (830) and between the inlet and the outlet, wherein the plasma jet generating device (804) is disposed on the device insertion portion, wherein the plasma jet outlet (834) is in close proximity to another side wall that is opposite to the sidewall with the device insertion portion thereon (see para. [0049]; Figs. 8-10).
Regarding claim 8, the reference Louis et al. discloses the liquid treatment apparatus, wherein the pair of the electrodes (815, 818) comprises a first electrode and a second electrode, and the plasma jet generating device (804) further comprises a dielectric portion (816, 817) between the first electrode and the second electrode (see para. [0048]; Figs. 8-10).
Regarding claim 9, the reference Louis et al. discloses the liquid treatment apparatus, wherein the dielectric portion (816, 817) and the first electrode (815, 818) define a channel (820) therebetween (see para. [0048]; Figs. 8-10).  
Regarding claim 10, the reference Louis et al. discloses the liquid treatment apparatus, wherein the first electrode (815, 818) is connected to the power electrode, and the second electrode is connected to the ground (see para. [0048]; Figs. 8-10).  
Regarding claim 11, the reference Louis et al. discloses the liquid treatment apparatus, wherein the first electrode (815, 818) is connected to the ground, and the second electrode is connected to the power electrode (see para. [0048]; Figs. 8-10).
  Regarding claim 12, the reference Louis et al. discloses the liquid treatment apparatus, wherein the first electrode (815) is enclosed by the second electrode (818) on a plane perpendicular to an extension direction of the channel (820) (see para. [0048]; Figs. 8-10).
Regarding claim 14, the reference Louis et al. discloses the liquid treatment apparatus, wherein there is no artificial bubbles in the liquid when the liquid is ejected out of the water pump (see para. [0049]).
Regarding claim 15, the reference Louis et al. discloses the liquid treatment apparatus, wherein the liquid is directly treated by the plasma jet (see para. [0049]; Figs. 8-10).
Regarding claim 16, the reference Louis et al. discloses the liquid treatment apparatus, wherein the liquid is recycled by the water pump to be repeatedly treated by the plasma jet (see para. [0049]; Figs. 8-10).
Regarding claim 17, the reference Louis et al. discloses a liquid treatment apparatus (800, 900, 1000), comprising: a plasma jet generating device (804); and a bubble generating tube (830) comprising an inlet tunnel and a narrow channel connected to the inlet tunnel, wherein the plasma jet generating device (804) is inserted into the bubble generating tube to produce a plasma jet inside the inlet tunnel (see paras. [0047]-[0049]; Figs. 8-10).
Regarding claim 18, the reference Louis et al. discloses the liquid treatment apparatus, wherein the bubble generating tube (830) is connected to a water pump (840), and the narrow channel has a cross-section area smaller than the cross-section area of the inlet tunnel and is connected to the inlet tunnel (see para. [0049]; Figs. 8-10).
Regarding claim 19, the reference Louis et al. discloses the liquid treatment apparatus, wherein the bubble generating tube (830) further comprises an outlet tunnel with a cross-section area larger than the cross-section area of the narrow channel, and the outlet tunnel is connected to the narrow channel (see para. [0049]; Figs. 8-10).  
Regarding claim 20, the reference Louis et al. discloses the liquid treatment apparatus, wherein the bubble generating tube (830) further comprises a device insertion portion configured to contain the plasma jet generating device (804) and allow the plasma jet generating device produce plasma inside the inlet tunnel (see para. [0049]; Figs. 8-10).

Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Panousis et al. (WO 2019/197649).
Regarding claim 17, the reference Panousis et al. discloses a liquid treatment apparatus (100), comprising: a plasma jet generating device (30); and a bubble generating tube (20) comprising an inlet tunnel and a narrow channel connected to the inlet tunnel, wherein the plasma jet generating device (30) is inserted into the bubble generating tube to produce a plasma jet inside the inlet tunnel (see page 10, line 15 to page 12, line 11; Fig. 1).
Regarding claim 19, the reference Panousis et al. discloses the liquid treatment apparatus, wherein the bubble generating tube (20) further comprises an outlet tunnel with a cross-section area larger than the cross-section area of the narrow channel, and the outlet tunnel is connected to the narrow channel (see page 10, line 15 to page 12, line 11; Fig. 1).  
Regarding claim 20, the reference Panousis et al. discloses the liquid treatment apparatus, wherein the bubble generating tube (20) further comprises a device insertion portion configured to contain the plasma jet generating device (30) and allow the plasma jet generating device produce plasma inside the inlet tunnel (see page 10, line 15 to page 12, line 11; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Louis et al.  as applied to claim 2 above, and further in view of Horikoshi et al. (US 2020/0407247).
Regarding claim 3, the reference Louis et al. is silent with respect to the liquid treatment apparatus further comprising a valve on a wall of the liquid container and configured to control an amount of the liquid flowing out of the liquid container. However, as evidenced by the reference Horikoshi et al. (see para. [0026]; Fig. 1), it is typical in the art to provide a valve on a wall of a liquid container (2) to control an amount of liquid flowing out of the liquid container. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a valve on a wall of the liquid container of Louis et al. so as to control an amount of the liquid flowing out of the liquid container, as doing so would amount to nothing more than a use of a known device for its intended use to accomplish an entirely expected result.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al.  as applied to claim 4 above, and further in view of Panousis et al. (WO 2019/197649).
Regarding claim 5, the reference Louis et al. does not specifically disclose wherein the bubble generating tube further comprises another device insertion portion and another plasma jet generating device disposed on the another device insertion portion, wherein the another device insertion portion is on the sidewall of the bubble generating tube and between the inlet and the outlet, and the another device insertion portion is spaced apart from the device insertion portion. However, the reference Panousis et al. teaches that the bubble generating tube may further comprise another device insertion portion and another plasma jet generating device disposed on the another device insertion portion, wherein the another device insertion portion is on the sidewall of the bubble generating tube and between the inlet and the outlet, and the another device insertion portion is spaced apart from the device insertion portion (see page 7, lines 14-27; page 11, lines 4-13; page 12, lines 12-27; claim 13; Figs. 1-3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Panousis et al., to modify the bubble generating tube (830) of Louis et al. to include another device insertion portion and another plasma jet generating device disposed on the another device insertion portion on the sidewall of the bubble generating tube and between the inlet and the outlet, since the reference Panousis et al. teaches that such a modification advantageously provides for effective mixing of a treated gas with the liquid and helps provide a spatially distributed gas concentration of active oxidants (see page 7, line 12 to page 8, line -22; page 8, line 4).
Regarding claim 6, the reference Louis et al. does not specifically disclose wherein a flow tunnel of the bubble generating tube is divided into two branches between the inlet and the outlet, and the two branches are respectively connected to the device insertion portion and another device insertion portion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a flow tunnel of the bubble generating tube of Louis et al. divided into two branches between the inlet and the outlet, and have the two branches respectively connected to the device insertion portion and another device insertion portion, since the reference Louis et al. teaches that it can be advantageous to provide multiple injectors arranged in parallel configuration for introducing treated gas into the liquid flowing through the bubble generating tube (see col. 7, lines 7-13).
Regarding claim 7, the reference Louis et al. does not specifically disclose wherein the bubble generating tube further comprises a liquid separating component between the inlet and the device insertion portion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a liquid separating component between the inlet and the device insertion portion, since the reference Louis et al. teaches that it can be advantageous to provide multiple injectors arranged in parallel configuration for introducing treated gas into the liquid flowing through the bubble generating tube (see col. 7, lines 7-13).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Louis et al.  as applied to claim 1 above, and further in view of Durao et al. (US 4,743,405).
Regarding claim 13, the reference Louis et al. does not specifically disclose a porous material around the plasma jet outlet. However, as evidenced by the reference Durao et al., it is typical in the art to arrange a porous material (24) at a gas injection section of a bubble generating tube (10) to facilitate efficient mixture of the gas injected though the gas injection section with a liquid flowing through the bubble generating tube (see col. 2, lines 27-57; col. 5, lines 31-45; Figs. 2-5). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a porous material around the plasma jet outlet (834) of Louis et al. to facilitate efficient mixture of gas injected though the plasma jet outlet with the liquid flowing through the bubble generating tube (830) because, as evidenced by the reference Durao et al., it is typical in the art to arrange a porous material (24) at a gas injection section of a bubble generating tube (10) to facilitate efficient mixture of the gas injected though the gas injection section with a liquid flowing through the bubble generating tube (see col. 2, lines 27-57; col. 5, lines 31-45; Figs. 2-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774